t c memo united_states tax_court mark d and sheldon c morgan petitioners v commissioner of internal revenue respondent docket no filed date lewis r wiener for petitioners daniel j parent for respondent memorandum opinion jacobs judge by separate notices of deficiency both dated date respondent determined the following deficiencies and accuracy-related_penalties with respect to petitioners' federal income taxes deficiency accuracy-related_penalty sec_6662 dollar_figure big_number big_number big_number --- dollar_figure big_number big_number year pursuant to an amended answer filed date respondent seeks a dollar_figure increase in the deficiency for so that the total amended amount of the proposed deficiency for that year is dollar_figure following concessions by petitioners the issues for decision are the proper characterization loans as contended by petitioners or wages as contended by respondent of monthly payments received by petitioner mark d morgan from robert randall co we hold that such payments are wages includable in petitioners' income whether petitioners are entitled to claimed employee_business_expense deductions for and for automobile expenses because of petitioners' failure to provide sufficient substantiation we hold they are not whether the increased deficiency asserted by respondent for is time-barred we hold that it is not whether petitioners are liable for the accuracy-related_penalty under sec_6662 for and we hold they are all section references are to the internal_revenue_code for the years under consideration all rule references are to the tax_court rules_of_practice and procedure all dollar amounts are rounded some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference general findings petitioners husband and wife resided in carmichael california at the time they filed their petition challenging respondent's determinations petitioners timely filed joint federal_income_tax returns for each of the years under consideration on date petitioners were issued a refund of dollar_figure for tax_year the refund resulted from petitioners' request for a tentative refund based upon a claimed net_operating_loss_carryback from for convenience and clarity we have combined additional findings_of_fact and opinion with respect to each issue issue characterization of advances from robert randall co petitioner husband mark d morgan hereinafter referred to as petitioner has been involved for many years in real_estate activities particularly the construction of real_estate in date he began working for robert randall co which is in the business of developing and managing apartment complexes previously petitioner had been employed by gibraltar community builders inc gibraltar during petitioner received wages from gibraltar totaling dollar_figure for the first months of petitioner received wages from gibraltar totaling dollar_figure on date petitioner and robert randall the president and apparently the sole or at least the majority shareholder1 of robert randall co entered into an agreement called and hereinafter referred to as the sunbelt project working agreement pursuant to which petitioner agreed to be the regional manager responsible for locating acquiring and developing properties in the sacramento area for multifamily housing on behalf of partnerships or other entities to be controlled by robert randall or his affiliate in accordance with the provisions of the sunbelt project working agreement beginning in date and throughout all years under consideration robert randall co made monthly payments labeled advances to finance petitioner's living_expenses in addition to these advance sec_2 robert randall co paid wages to petitioner fica social_security_tax was withheld on these wages but federal income taxes were not the_amount_of_wages and advances paid to petitioner were as follows the record is not clear on this point robert randall testified that he was the chief_executive_officer the president the chairman and the owner of robert randall co the use of the word advances is not meant to give a legal characterization of the monthly payments amount of wages dollar_figure big_number big_number big_number year amount of advances dollar_figure big_number big_number big_number the advances include the following amounts designated as an automobile allowance dollar_figure big_number big_number big_number the advances were paid on a monthly basis as follows date date-date date-date dollar_figure big_number big_number robert randall co did not withhold for income_tax or fica tax on the advances as of the date of trial petitioner had not repaid any of the advances the advances were not evidenced by notes nor was collateral given nor did robert randall co inquire into petitioner's ability to repay the advances there were no specific repayment terms or fixed maturity dates rather the advances were to be charged against petitioner's share of profits of partnerships to be formed between petitioner and robert randall respondent determined that the advances petitioner received from robert randall co constitute taxable compensation_for services petitioners claim that the advances were nontaxable loans except for petitioners bear the burden of proving their characterization of the advances rule a 290_us_111 if petitioners meet their burden_of_proof then the advances are not includable in their income see 62_tc_200 48_tc_640 for only respondent bears the burden of proving the advances constitute taxable_income inasmuch as that is a new_matter first raised in respondent's amended answer rule a whether the advances should be characterized as loans or payments for services is a factual determination 55_tc_85 52_tc_255 affd 422_f2d_198 5th cir for a payment to constitute a loan at the time the funds are transferred the recipient must intend to repay the advance and the transferor must intend to enforce repayment 88_tc_604 affd without published opinion 855_f2d_855 8th cir further the obligation to repay must be unconditional and not contingent upon a future event 375_f2d_36 5th cir 229_f2d_703 7th cir affg tcmemo_1954_ an intent to repay a purported loan by the performance of services in the future does not result in the exclusion of the underlying funds from the recipient's income beaver v commissioner supra pincite in such a case the purported loan proceeds are nothing more than an advance salary or other payment for services which are includable in the recipient's income when received various objective factors are used in deciding whether an advance_payment is a loan or compensation see haag v commissioner t c pincite n for a listing of some of these factors in the instant case the following factors lead us to conclude that the advances petitioner received from robert randall co should be characterized as compensation rather than loans the advances were from an employer to an employee petitioner's wage compensation from his previous employment with gibraltar was significantly higher than the form w- wages petitioner received from robert randall co the monthly advances began as soon as petitioner started working for robert randall co the amount of the advances was pre-set the advances were paid in regular monthly intervals there were no set repayment terms or fixed maturity_date at the time the advances were made there was no stated_interest petitioner had not repaid any of the advances as of the date of trial there was no indication that petitioner could repay the advances from his own resources the transferor did not inquire into petitioner's financial status before making the advances there was no collateral for the advances petitioner would not have taken the position with robert randall co if the latter had not paid him a substantial amount in addition to his form_w-2 salary the value of services petitioner rendered was far in excess of his form_w-2 salary robert randall co could not have hired someone with petitioner's qualifications for the amount of form_w-2 salary paid to petitioner the transferor would have caused the advances to petitioner to stop if petitioner had stopped providing services based on our determination that the advances were not loans but rather represent compensation_for services the advances are includable in petitioner's income in the year paid issue automobile expenses on petitioners' tax returns for and petitioners claimed employee_business_expense deductions with regard to petitioner's purported business use of an automobile as follows year amount dollar_figure big_number big_number respondent disallowed these deductions at trial petitioner failed to provide any evidence or substantiation such as a log or diary for the claimed expenses other than his own testimony that he feels that he drove approximately big_number miles a year for business purposes sec_274 provides that no deduction shall be allowed with respect to any listed_property as defined in sec_280f unless the taxpayer substantiates by adequate_records or sufficient evidence corroborating the taxpayer's own statement the amount of such expense the time and place of the expense the business_purpose of the expense and the business relationship of the expense a passenger_automobile is considered listed_property sec_280f because petitioner failed to satisfy the record keeping or other substantiation requirements of sec_274 petitioners are not entitled to the claimed employee business deductions for automobile expenses for and issue statute_of_limitations defense the next issue for consideration is whether respondent is time-barred from amending her answer to increase the amount of the deficiency for by recharacterizing the advances petitioner received in as wages for petitioners reported a total gross_income of dollar_figure consisting of wages dollar_figure interest dollar_figure and unemployment_compensation dollar_figure in addition they reported the sale of their home but excluded the gain therefrom pursuant to sec_1034 the reported selling_price for the home was dollar_figure the excluded gain was dollar_figure petitioners did not report in the dollar_figure received in advances from robert randall co as previously discussed the dollar_figure constitutes compensation which is includable in petitioner's gross_income sec_6501 provides if the taxpayer omits_from_gross_income an amount properly includable therein which is in excess of percent of the amount of gross_income stated in the return the tax may be assessed or a proceeding in court for the collection of such tax may be begun without assessment at any time within years after the return was filed further sec_6503 provides for the suspension of the running of the period of limitations if a proceeding is placed on the docket of this court from the issuance of the deficiency_notice until a decision of the court becomes final in the instant case petitioners filed their return on date the notice_of_deficiency for was issued on date the petition requesting a redetermination of respondent's deficiency determination for was filed on date sec_6503 the dollar_figure which petitioners failed to include in their income is in excess of percent of the amount of gross_income stated on the return thus on the date respondent's notice of even if the sale of petitioners' home is taken into account for sec_6501 purposes the dollar_figure capital_gain on the sale not the dollar_figure gross_sales price is used in continued deficiency for was issued the 6-year period of limitations had not yet expired and the omitted dollar_figure could have properly been included in respondent's deficiency_notice accordingly respondent is not time-barred from asserting an increased deficiency in her amended answer with respect to the omitted dollar_figure of wage income issue accuracy-related_penalty respondent determined an accuracy-related_penalty under sec_6662 for and sec_6662 imposes a penalty equal to percent of the portion of an underpayment that among other things is a substantial_understatement_of_income_tax an understatement of income is substantial if it exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 the deficiencies here determined are substantial understatements the accuracy-related_penalty does not apply with respect to any portion of the underpayment if it is shown that there was reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion sec_6664 petitioners claim that they relied on their accountant to correctly prepare their returns reliance by a taxpayer on the advice of a qualified adviser will constitute reasonable_cause and good_faith continued computing the gross_income reported on the return see 82_tc_546 affd 774_f2d_644 4th cir if under all of the facts and circumstances the reliance was reasonable and the taxpayer acted in good_faith sec_1 b income_tax regs considering all the facts and circumstances presented we do not find persuasive petitioner's defense that he relied on his accountant to correctly prepare his returns the accountant did not testify and we found petitioner's self-serving testimony in this regard to be not credible in conclusion we hold that petitioners are liable for the accuracy-related_penalty on the entire underpayment for and to reflect the foregoing and because of the increased deficiency for decision will be entered under rule
